Citation Nr: 0823490	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to May 1968 
with other periods of unverified active service.  He died in 
November 2005, and the appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2005 letter determination of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

With respect to the appellant's request for a hearing noted 
on her substantive appeal, received in June 2006, the Board 
observes that this request was withdrawn.  See VA Form 119, 
Report of Contact, dated in August 2006.  The appellant did 
not ask to have the hearing rescheduled.  Therefore, the 
Board hearing request is considered withdrawn.


FINDINGS OF FACT

1. The veteran died in November 2005.

2. At the time of his death, the veteran was not receiving VA 
compensation or pension benefits.

3. There was no claim for compensation or pension pending at 
the time of the veteran's death.

4. The veteran was not discharged from service due to a 
disability incurred in or aggravated by service and he had a 
next of kin.

5. The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.




CONCLUSION OF LAW

The criteria for the award of VA burial benefits have not 
been met.  38 U.S.C.A.  
§§ 2302, 2303, 5107 (West 2002); 38 C.F.R. §§ 3.1600, 3.1605 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  

The Board finds in the instant case that resolution of the 
issue on appeal is based on the operation of law and that the 
VCAA is not applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) (finding that the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  In Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (Aug. 30, 2001), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  See also VAOGCPREC 5-2004, Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001), and Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA 
is not applicable "because the law as mandated by statute and 
not the evidence is dispositive of the claim").

Legal criteria and analysis

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a) and 
(b) (2007).


A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600.  If a 
veteran dies as a result of a service-connected disability or 
disabilities, certain burial benefits may be paid.  38 C.F.R. 
§ 3.1600(a).  In the present case, it is not contended, nor 
does the evidence otherwise show, that the veteran's death is 
service-connected.  

If a veteran's death is not service-connected, payment may be 
made toward the veteran's funeral and burial expenses, 
including the cost of transporting the body to the place of 
burial, subject to the following conditions:  (1) at the time 
of death the veteran was in receipt of pension or 
compensation (or but for the receipt of military retirement 
would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim pending for either 
pension or compensation at the time of death, and there was 
on the date of death sufficient evidence in the claims file 
to have supported an award; or (3) there is no next of kin 
and there are insufficient resources in the veteran's estate 
to cover burial and funeral expenses.  38 C.F.R.  
§ 3.1600(b); see also 38 U.S.C.A. § 2302(a).

Expenses are also payable if a veteran dies from nonservice-
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility, or at a non-VA 
facility pursuant to VA directive, for acute medical care.  
38 C.F.R. § 3.1600(c) (2007).  Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority.  Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care.  
38 C.F.R. § 3.1605(a)

In the instant case, the veteran was not in receipt of either 
VA compensation or pension at the time of his death, nor does 
a review of his claims file indicate that a claim for either 
benefit had been pending on that date, or that he was 
receiving military retired pay in lieu of compensation or 
pension when he died.  In this regard, the Board notes that 
the appellant stated in her notice of disagreement that the 
veteran was receiving a pension from the Army.  Despite the 
appellant's statement, official documentation in claims file 
clearly shows that the veteran's was not in receipt of 
compensation or pension.  See VA Form 21-8947 award letter 
signed/authorized on December 13, 2005.

In addition, the death certificate shows that the veteran's 
place of death was at his residence.  There is no indication 
that the veteran was discharged or released from active 
military service for a disability incurred or aggravated in 
the line of duty.  Further, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  

Based on the foregoing, the Board finds that a burial 
allowance is not warranted under 38 C.F.R. §§ 3.1600(b), (c), 
3.1605 (2007).

Plot or interment allowance

A plot or interment allowance is payable by VA to an 
individual who incurred such expenses if certain requirements 
are met.  38 C.F.R. § 3.1600(f).

The Board acknowledges that 38 C.F.R. § 3.1600(f) was amended 
in August 2006.  See 71 Fed. Reg. 44,915 - 44,920 (Aug. 8, 
2006).  The veteran was not provided notice of the amended 
regulation, nor issued a supplemental statement of the case 
that reflected readjudication of the issue on appeal pursuant 
to the amendment.  However, the Board finds no adverse impact 
nor prejudice to the appellant in proceeding with the 
issuance of a final decision as the appellant incurred no 
burial plot or interment expenses.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In December 2005, the appellant filed a VA Form 21-530, 
Application for Burial Benefits for her husband, a wartime 
veteran, who died in November 2005.  Under Part II - Claim 
for Burial Benefits and/or Interment Allowance if Paid by the 
Claimant, the appellant indicated that the veteran's cremains 
were at Ft. Sill National Cemetery in Elgin, Oklahoma.  The 
appellant also indicated that she paid for a burial plot, 
mausoleum vault, or columbarium niche.  A letter from VA and 
Ft. Sill National Cemetery, dated in December 2005, indicates 
that the veteran's niche cover was received and set in a 
columbarium.  However, a review of the expenses paid by the 
appellant does not reveal that she incurred any expense or 
charge for the niche at Ft. Sill National Cemetery.  See 
Itemized bill, received in December 2005; Statement of 
funeral good and services, dated in November 2005.  In view 
of the foregoing, the Board finds that the appellant is not 
entitled to a plot or interment allowance as she incurred no 
expense for the plot and interment in a national cemetery.  
See 38 C.F.R. § 3.1600(f).

In any event, the veteran was buried in a national cemetery, 
so the provisions of 38 C.F.R. § 3.1600(f)(1)(ii) (effective 
August 8, 2006) are not met.  Further, as noted above, the 
veteran was not eligible for a burial allowance under 
paragraphs (b) or (c) of 38 C.F.R. § 3.1600.

In conclusion, the Board notes that the law sets out specific 
criteria that must be satisfied before VA burial benefits can 
be awarded.  The law, in this case, is dispositive.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating that 
where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  The appellant's claim for burial 
benefits, to include a plot or interment allowance, 
accordingly, fails.




ORDER

Entitlement to burial benefits is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


